DISMISS and Opinion Filed April 15, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-01614-CV

      NASIR ALI RIZVI, FARHEEN NASIR, AND ALL OTHER OCCUPANTS OF
           1407 GARDENIA STREET, IRVING, TEXAS 75063, Appellants
                                   V.
                    JPMORGAN CHASE BANK, NA, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06526-B

                               MEMORANDUM OPINION
                          Before Justices Moseley, O'Neill, and Lewis
                                  Opinion by Justice Moseley
       By letter dated December 3, 2012, the Court informed appellants their $175 filing was

overdue. We instructed appellants to pay the filing fee within ten days of the date of the letter

and cautioned appellants that failure to do so would result in dismissal of the appeal without

further notice.

       As of today’s date, appellants have not paid the required filing fee. Accordingly, we

dismiss the appeal. See TEX. R. APP. P. 42.3(c).




1201614F.P05
                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

NASIR ALI RIZVI, FARHEEN NASIR,                      On Appeal from the County Court at Law
AND ALL OTHER OCCUPANTS OF 1407                      No. 2, Dallas County, Texas
GARDENIA STREET, IRVING, TEXAS                       Trial Court Cause No. CC-12-06526-B.
75063, Appellants                                    Opinion delivered by Justice Moseley.
                                                     Justices O'Neill and Lewis, participating.
No. 05-12-01614-CV         V.

JPMORGAN CHASE BANK, NA, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, JPMORGAN CHASE BANK, NA, recover its costs of
this appeal from appellants, NASIR ALI RIZVI, FARHEEN NASIR, AND ALL OTHER
OCCUPANTS OF 1407 GARDENIA STREET, IRVING, TEXAS 75063.


Judgment entered this 15 day of April, 2013.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE




                                               –2–